Vinje, J.
(dissenting). I am unable to concur in the view that plaintiff was negligent as a matter of law in driving upon the oiled part of the highway. Oiled highways *130may be and are driven upon before sand is applied. It is not pleasant to do so, but reasonably safe under ordinary conditions, and often, as in this case, necessary because the whole width of the passable part of the highway is oiled and no other route is available. It is conceded that plaintiff could and should have seen the oil on the road before entering upon the same, and I construe the complaint to allege a voluntary entrance thereon. But the complaint alleges that the oil and tar were applied in such large quantities that it was impossible to keep a car in the road, and that plaintiff was not aware of this defective condition caused by an excess of tar and oil. I see nothing improbable or self-contradictory in such allegation. Why may not the defendant, as is alleged, have been negligent in applying the tar and oil? Is it impossible to apply too much? If not, why should plaintiff be denied a chance to prove that alleged fact? That tar and oil on the road may be seen at a distance is obvious; but that it may be determined from a distance that there is so much tar and oil thereon that cars cannot be made to stay in the road is not so obvious. And when plaintiff alleges that, unknown to him, such a condition of the road existed, he should be permitted to offer proof in support of his allegations. That he may probably fail to sustain, them is immaterial on demurrer. If, however, he does sustain them, then he cannot be held to have assumed the risk resulting from the excessive oiling, because such risk could not be ascertained till too late to avoid it. The complaint, if possible, must be construed to state a cause of action, not to fall short thereof.
I am authorized to state that Chief Just-ice Winslow and Mr. Justice Siebeckee concur in this dissent.
A motion for a rehearing was denied, with $25 costs, on April 3, 1918.
Owen, J., took no part.